UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

__.__UNITED STATES OF AMERICA, re
Case No. 19CR4044-CAB
Plaintiff,
VS.
JUDGMENT Q@EDISMI SSAL.
JESUS FLORES-ROGEL (1), fm | é E FD
Defendant. NOV 26 2019
CLERK. US ETE? COURT

 

 

SOUTHERN DISTRICT Ut CAL:SORNIA

BY oy FGPASD DEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

OU

the Court has dismissed the case for unnecessary delay; or

ix]

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

WM O OF ODO

of the offense(s) as charged in the Indictment/Information:

Title 8, U.S.C. Sec. 1326(a) and (b) — Attempted Reentry of Removed Alien (Felony)

A
Dated: 11/25/2019 Some

Hon. Cathy Ann Bencivengo
United States District Judge

 

 

 
